DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant's submissions filed through 10/15/2020, are acknowledged and have been fully considered. Any previous rejection or objection not mentioned herein is withdrawn.
Claims 1-3 are pending and have been examined on the merits.
		
EXAMINER’S COMMENT
The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The amendment is presented to address mere formal matters not affecting the scope of the invention as claimed.


 In the Claims:

Claim 1 has been amended to read as follows:
--
1. A liquid amnion transplant product comprising a supernatant from filtered and centrifuged amniotic fluid:
wherein the amniotic fluid when recovered aseptically has a clear, translucent to slightly pink or tan color; wherein the supernatant having been taken from the amniotic fluid which had passed through a 170-260 micron blood filter; wherein the filtered amniotic fluid then having been centrifuged and the supernatant is further separated from a pellet of debris particles of a size as high as 260 microns, leaving the supernatant containing cellular material or cell fragments set at a particle size so the isolated supernatant does not block a 30 gauge needle (152 microns) and retains biochemical properties.
--

In claim 2 (at line 1), the phrase “product, wherein” has been amended to read as follows:
--product of claim 1, wherein--.


Reasons for Allowance (and Relevant and Prior Art Made of Record)
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a liquid amnion transplant product having retained biochemical properties, which is not taught or reasonably suggested by the prior art. The closest prior art is considered Larrabee et al (Clin. Chem., May 2005, pp1024-26; IDS), which removes materials removed by the 0.22, 0.45, and 5 um filters, which as instantly disclosed, the materials providing the intact “biochemical properties of the tissue” by the claimed material passing through the a 170-260 um filter remain contained therein (the prior art filtration removes and therefore in not considered a material retaining biochemical properties sufficient for a “transplant product” as instant claims) or a method as instantly claimed. Additionally, the cited reference recites a greater centrifugal force (g) than instantly disclosed (Larrabee: 1.6K and 16K g, versus 400g (see instant disclosure at [0009,0012] for example).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655